Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-32) in the reply filed on 4/22/2021 is acknowledged. Claims 33-39 are withdrawn from consideration.

Claim Objections
Claim 25 is objected to because of the following informalities:  In claim 25, line 3, it appears “a single piece or material” should be “a single piece of material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 14, 15, 17-25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Tanaka et al. (US 2002/0064319).
Regarding claims 1 and 14-15, Watanabe discloses a shipping package (See Fig. 10) for shipping one or more articles, comprising: a flexible inner sheet (the sheet that faces inward in the U-shaped folded configuration in Fig. 8 – similar to sheet 1 in Fig. 2, also the sheet that faces object 35 when inserted as shown in Fig. 10) having a first surface (surface facing the outer sheet) and a second surface (surface facing object 35 when placed within the package shown in Fig. 10), an inner sheet first portion (portion of the inner sheet at the top of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below) and an inner sheet second portion (portion of the inner sheet at the bottom of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below); a flexible outer sheet (sheet facing outward in Figs. 8 and 10 – similar to sheet 2 in Fig. 2) having an outer sheet first portion (portion of the inner sheet at the top of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below) and an outer sheet second portion (portion of the inner sheet at the bottom of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below), at least a part of the outer sheet first portion being connected to the first surface of the inner sheet to form one or more primary expansion chambers (3) therebetween, the inner sheet second portion extending from the inner sheet first portion and being folded back onto the second surface of the inner sheet first portion to form an article reservoir between the inner sheet second portion and the inner sheet first portion (See Figs. 8 and 10); an expansion port (at 5) in fluid connection with the one or more primary expansion chambers through which an expansion material can be introduced into the one or more expansion chambers; a closeable opening (opening at the right side of S1 in Fig. 10, which object 35 is inserted into) into which the one or more articles may be inserted.

    PNG
    media_image1.png
    694
    1002
    media_image1.png
    Greyscale

Watanabe discloses the claimed invention except for the article retrieval feature that allows a user to open the package and retrieve the one or more articles from the article reservoir.
However, Tanaka teaches a package (See Figs. 3 and 5) comprising inner and outer sheets connected to one another to form expansion chambers (4), wherein the package has a closable opening (at 28) and an article retrieval feature (at 23a/23b) for the purpose of opening the package and deflating the package by releasing air from the expansion chambers (See [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe with the article retrieval feature of Tanaka in order to allow for convenient opening and deflating of the package after shipping.
Regarding claims 17-18, Watanabe discloses the shipping package has an unexpanded thickness and an expanded thickness, but does not expressly disclose the specific ratio of the unexpanded thickness to the expanded thickness. However, to modify the expansion chamber’s expended thickness 
Regarding claim 19, Watanabe discloses the at least a portion of the second surface of the inner sheet is in contact with the one or more articles when the one or more articles are disposed in the article reservoir.
Regarding claim 20, Watanabe discloses the second surface of the inner sheet at least partially immobilizes the one or more articles within the article reservoir when the one or more primary expansion chambers are in an expanded configuration.
Regarding claim 21, Watanabe discloses the shipping package consists of a flexible material.
Regarding claim 22, Watanabe discloses having no structural support feature other than the primary and/or secondary expansion chambers.
Regarding claim 23, Watanabe discloses two or more primary expansion chambers (3), wherein at least some of the two or more primary expansion chambers are independent from each other.
Regarding claim 24, Watanabe discloses a disposable expandable shipping package for shipping one or more articles (See Figs. 8-10), comprising: a flexible inner sheet (the sheet that faces inward in the U-shaped folded configuration in Fig. 8 – similar to sheet 1 in Fig. 2, also the sheet that faces object 35 when inserted as shown in Fig. 10) having an inner sheet first portion (portion of the inner sheet at the top of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled above), an inner sheet second portion (portion of the inner sheet at the bottom of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled above), an inner sheet first surface (surface facing the outer sheet) and an inner sheet second surface (surface facing object 35 when placed within the package shown in Fig. 10); a flexible outer sheet (sheet facing outward in Figs. 8 and 10 – similar to sheet 2 in Fig. 2) having an outer sheet first portion (portion 
However, Tanaka teaches a package (See Figs. 3 and 5) comprising inner and outer sheets connected to one another to form expansion chambers (4), wherein the package has a closable opening (at 28) and an article retrieval feature (at 23a-23b) for the purpose of opening the package and deflating the package by releasing air from the expansion chambers (See [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe with the article retrieval feature of Tanaka in order to allow for convenient opening and deflating of the package after shipping.

Regarding claim 30, Watanabe discloses the shipping package consists of a flexible material.
Regarding claim 31, Watanabe discloses no structural support feature other than the primary and/or secondary expansion chambers.

Claims 2 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Tanaka et al. (US 2002/0064319) as applied to claims 1 and 24 above, and further in view of Baillod (US 4,491,225). Watanabe discloses the claimed invention except for the vent disposed in fluid communication with the article reservoir. However, Baillod teaches a package (See Fig. 1) comprising expansion chambers (above 3 and below 4 in Fig. 2) and an article reservoir (between 3 and 4 in Fig. 2), having vents (5 and 8) disposed in fluid communication with the article reservoir, for the purpose of permitting sterilization of the package. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe-Tanaka with vents as taught by Baillod in order to allow the package to be sterilized, if desired.

Claims 3-7, 9-12, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Tanaka et al. (US 2002/0064319) as applied to claims 1 and 24 above, and further in view of Ambrose (US 4,190,158). Regarding claims 3 and 26, Watanabe discloses the outer sheet has an inner surface facing the inner sheet and an outer surface opposite of the inner surface, but does not disclose the secondary outer sheet forming one or more secondary outer expansion chambers. However, Ambrose teaches a shipping package (See Figs. 4-6) comprising an inner sheet (104), an outer sheet (105), wherein a first chamber is formed therebetween, and a secondary .
Regarding claim 4, Watanabe discloses at least a portion of the inner sheet, the outer sheet and/or the secondary outer sheet is resistant to water (due to the polymer material) that forms the sheet(s).
Regarding claim 5, Watanabe-Tanaka-Ambrose discloses the one or more secondary expansion chambers provides shape to the shipping package when in an expanded configuration.
Regarding claim 6, Watanabe-Tanaka-Ambrose discloses the one or more secondary expansion chambers provide protection to the one or more articles disposed within the package from physical forces when the one or more secondary expansion chambers are in the expanded configuration.
Regarding claim 7, Watanabe-Tanaka-Ambrose discloses two secondary expansion chambers (between 105/106 at the top and bottom of Fig. 4) wherein the secondary expansion chambers are independent from each other.
Regarding claim 9, Tanaka teaches a shipping package having a printed layer for the purpose of indicating whether the package has been opened ([0082]-[0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe-Tanaka-Ambrose with a printed layer as taught by Tanaka in order to provide indication whether the package has been initially opened.
Regarding claim 10, Ambrose teaches at least one of the inner sheet, the outer and/or the secondary outer sheet is made of a material different than at least one other of the inside sheet, the outer and/or the secondary outer sheet.

Regarding claim 12, Watanabe-Tanaka-Ambrose discloses the article retrieval feature, when activated, opens the shipping package and deflates one or more of the primary expansion chambers.
Regarding claim 29, Watanabe-Tanaka-Ambrose discloses hen the one or more articles is disposed in the article reservoir and the one or more first or second primary expansion chambers is expanded, the one or more articles are at least partially immobilized in the article reservoir by the inner sheet.

Claims 8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Tanaka et al. (US 2002/0064319) and Ambrose (US 4,190,158) as applied to claims 3 and 26 above, and further in view of Malone et al. (US 2003/0128898). Watanabe-Tanaka-Ambrose discloses the claimed invention except for the expansion chambers being in fluid communication with one another. However, Malone teaches a shipping package (See Fig. 1) comprising an inflatable element (at 10 in Fig. 1) having a plurality of expansion chambers (at 32), wherein all portions of the inflatable element are in fluid communication with one another for the purpose of permitting air entering through the inflating valve to flow into and inflate all expansion chambers of the inflatable element (See [0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expansion chambers of the package of Watanabe-Tanaka to be in fluid communication with one another as taught by Malone in order to permit air to enter through a single inflating valve to flow into and inflate all expansion chambers of the package.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Tanaka et al. (US 2002/0064319) as applied to claim 1 above, and further in view of Tanaka et al. (US 6,629,777). Watanabe-Tanaka ‘319 discloses the claimed invention except for the express disclosure that at least a portion of one of the sheets is opaque. However, Tanaka ‘777 teaches a shipping package wherein the sheet material is at least partially opaque for the purpose of keeping the inside of the bag from being seen (See column 5, lines 46-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe-Tanaka ‘319 to be at least partially opaque as taught by Tanaka ‘777 in order to prevent viewing of the contents, if desired.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Tanaka et al. (US 2002/0064319) as applied to claim 1 above, and further in view of Kannankeril et al. (US 8,568,029). Watanabe-Tanaka discloses the claimed invention except for the article retrieval feature including a tear strip. However, Kannankeril teaches it is well known in the art for a shipping package to have a tear strip (column 23, lines 58-63) for the purpose of opening the package. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article retrieval feature of Watanabe-Tanaka to include a tear strip as taught by Kannankeril in order to allow for easy opening of the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735